This is an appeal from the action of the county court of Pawnee county, Okla., in rendering judgment in favor of the defendant in error. The cause was duly reached for hearing upon the docket of this court, submitted and assigned for the preparation of an opinion. Upon an examination of the record, it appears that no briefs have been filed in this cause in compliance with Rule Seven of this court, no request made for an extension of time, and no excuse offered for failure to comply with the requirements of said rule.
The appeal is therefore dismissed for the want of prosecution.
By the Court: It is so ordered.